Title: From George Washington to William B. Harrison, 6 February 1799
From: Washington, George
To: Harrison, William B.



Sir,
Mount Vernon 6th Feb. 1799

I have received your letter of the 24th Ulto, and thank you for your kind assurance of suffering no tenant to remain on your land (near my mill) who is a nuisance to me.
But it was from a thorough conviction in my mind that no person,

or persons, who meant to get a livelihood by dint of labour—In short who did not depend more upon slight of hand, and unwarrantable shifts than labour, for a support, who would live on it in the exhausted state in which it is, that induced me to propose becoming your tenant, for the whole tract.
To this application of mine, your letter gives no answer, which is the cause of my giving you the trouble of ⟨A⟩ second Letter; forasmuch, if you are inclined to lease the Land to me for a term of years (and I could not take it on a short one, for the reasons mentioned in my last) I may know on what conditions; and if agreeable, be making my arrangements accordingly for the next year.
You will be able to judge, without any observations of mine, whether it will not be for your interest, and the advantage of the Land, that the whole shoud be in the hands of one person who will pay the rent regularly as it becomes due, with out trouble; and who, by proper inclosures (the fencing of which I should be obliged to do with timber from my own land) wd be improving, instead of rendering it less & less valuable every year, leaving it totally divested of even firewood, or any thing to support it, in the manner, and under the circumstances it now is, & is going on. I say your own good sense will enable you to judge of these matters as well as I can. All I request is, to be informed, whether you will lease the land to me, or not; and in the former case, on what terms; being certain that my enclosures will forever be subject to depredations while the tenements are in the hands of persons who cannot support their families by fair and honest labour, without being in a starving condition great part of the year.
With respect to John Javins I have nothing particular to charge him with, nor do I know any thing with which to impeach his honesty. Nor am I able to fix by legal proof any things against the others—but certain it is the best fences I can make are no proof against their hogs &ca; and my meadows & grain are continually destroyed by their Stocks. And it is not less certain that my Stock (of Hogs & Sheep in particular) are constantly diminishing and while one of the ⟨Pools⟩ has no visible way of raising them, sells more things than any other person of his condition in the County. In a word, I have lately been told that he keeps a tipling house which is a receptacle for such articles as Negros can steal from their Owners. I am Sir—Yr Very Hble Servt

Go: Washington

